Wedell, J.
(concurring): I concur in the decision of the majority. Under the subject, “Conclusion of Law,” the district court stated:
“The evidence fails to disclose that Roy McMillan suffered personal injury by accident arising out of and in the course of his employment, which resulted in his death; therefore, award of compensation is denied.”
In order to ascertain the real intent of the district court I construe the above statement together with its findings of fact. In my *390view the so-called conclusion of law is really equivalent to the finding of an ultimate fact. It is in the nature of a summary of the evidence and discloses the effect the entire evidence had on the district court, the trier of the facts. There was some affirmative testimony to justify that ultimate finding of fact, or conclusion, irrespective of what term is chosen to characterize it. Certainly there was much testimony which cast serious doubt upon the question of whether the death of the workman arose out of his employment.
In order to reverse this decision we would be obliged to say, as a matter of law, that the ultimate finding of fact, or conclusion, reached by the district court was erroneous. Manifestly we cannot do that when the record as a whole justifies the decision of the district court.
The same principle of law would be applicable if the trial court had found that death arose out of the employment. Under such a finding this court could not reverse the trial court and say, as a matter of law, the trial court was bound to believe the death did not arise out of the employment. The rule on appellate review must of necessity operate the same way in either situation.
Haevey, J., concurs in the foregoing opinion.